wy

wy

“~

- Case 1:19-cr-10088-STA Document 1 Filed 08/02/19 Page 1of3 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
EASTERN DIVISION

UNITED STATES OF AMERICA,

)
Plaintiff, | |
v. }  CrNo. 19- )00S ¥- STA
RANDY WATKINS, |
Defendant. | 7

‘INFORMATION

THE UNITED STATES ATTORNEY CHARGES:
COUNT 1
On or about March 19, 2018, in the Western District of Tennessee, the defendant,

-~RANDY WATKINS

 

 

for the purposes of executing a scheme and artifice to obtain moneys, funds, credits,

assets, securities, or other property under the control or custody of Wells Fargo, NA., and

Centennial Bank, federally insured financial institutions, by means of false and fraudulent
) . -

pretenses and representations, negotiated .and deposited a check at in the amount.

$13,502.29, which was made out to Acme Advanced Logistics, L.L.C., and Kenworth of

Louisiana-Monroe, with the amount obtained by the defendant for his benefit and which

resulted in a loss to Kenworth of Louisiana, in violation of Title 18 U.S:C. §:1344.

é/2/r9 _

DATE . |
‘%

Case 1:19-cr-10088-STA Document 1 Filed 08/02/19 Page 2of3 PagelD 2

D. MICHAEL DUNAVANT

UNITED STATES ATTORNEY

MATTHEW WILSON

- ASSISTANT UNITED STATES ATTORNEY
Case 1:19-cr-10088-STA Document1 Filed 08/02/19 Page 3of3 PagelD 3

IN THE UNITED STATES DISTRICT COURT
_FOR THE WESTERN DISTRICT OF TENNESSEE
EASTERN DIVISION

UNITED STATES OF AMERICA,

)
| Plaintiff, |
v. : | cr.no. [U-] 008%
RANDY WATKINS, _ :
Defendant..

NOTICE OF PENALTIES

COUNT ONE

nmt 20 yrs. imprisonment; nmt $500,000 fine, or both, nmt a -
3 yr. period of supervised release and a special assessment
of $100; see 18 U.S.C. § 3013 (a).
